DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 2nd action in the application in response to the correspondence filed on 12/22/2021.  
	Applicant’s arguments with respect to claims have been considered and addressed in the statement of rejection below, necessitated by amendment.  Response to arguments follows the statement of rejection.  This action is made Final.  

Information Disclosure Statement
  	The information disclosure statement (IDS) submitted on 11/19/2021 and 12/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
  	  Applicant does not submit priority under a foreign application.  
  	  Applicant claims date of priority from Provisional Application 62/796,390 dated 1/24/2019.  Matters not present in said Provisional are properly and only given the effective filing date of 1/24/2020.  Examiner during examination of the Application may 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 	Claim(s) 1-4, 6-7, 12, 14-19, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gothard in view of Laubner (EP 1249892)

	As for claim 1, 14, Gothard teaches: antenna system for a mobile device, the antenna system comprising:
a ground plane having a first surface and a second surface opposing the first surface (Fig. 1, el. 140, top (first) and bottom (second) surface); 
and one or more monopole antennas arranged on the first surface near a first edge of the ground plane (Fig. 1, el. 110, 120, 112; first edge would be the top edge of the first surface of the prior art that connects to the side surface that connects to the bottom surface).
wherein the one or more monopole antennas extends out from, and substantially orthogonal to, the ground plane (Fig. 1); 
	However, Gothard does not teach the tapered edge of the ground plane where the thickness tapers thinner into a wedge shape from the first edge to the second surface.
 	Laubner teaches an antenna on a flat surface (top/first surface) of a ground plane (top surface of el. 24 on Fig. 2B).  The ground plane (Fig. 2B, el. 22, 24 or 10, 22, and 24) tapers from the top surface to the second surface 10 or to the bottom surface of 22 and 24, to form a wedge that gets thinner from the top surface to the bottom surface (Fig. 2A-B).  
 	It would have obvious to one of ordinary skill in the art, before the effective filing date of the invention, to take the sloped edge ground plane formation technology of Laubner and apply it to the invention of Gothard.



 	As for claim 2, 15, Gothard in view of Laubner further teaches the antenna system of claim 1, wherein a radiation pattern of at least one of the one or more monopole antennas is directed substantially laterally towards the first edge (Gothard. Fig. 5)
 	As for claim 3, 16, Gothard in view of Laubner teaches the antenna system of claim 1, further comprising at least one reflector on the ground plane (Gothard, Fig. 1, el. 130); wherein the reflector has a shape that is configured to concentrate radiation fields onto the one or more monopole antennas (Gothard, Fig. 1; this limitation refers entirely to a property or function of the structure recited in claim 3, which, as described herein, reads on a structure of the prior art; therefore, this limitation is presumed inherent to that structure, as permitted by the legal principles outlined in MPEP 2112.01(I))).
 	As for claim 4, 17, Gothard in view of Laubner teaches the antenna system of claim 3, wherein the reflector has at least a partially cylindrical shape, a vertical wall shape, a parabolic shape, a hyperbolic shape, or a “V” shape having angles between and including about 30 and 175 degrees (Gothard, Fig. 1).
 	As for claim 6, 18, Gothard in view of Laubner teaches the antenna system of claim 3, wherein one of the at least one reflector is positioned such that at least one monopole antenna of the one or more monopole antennas is positioned between the one reflector and the first edge of the ground plane (Gothard, Fig. 1).
 	As for claim 7, 19, Gothard in view of Laubner teaches the antenna system of claim 3, wherein the at least one reflector is configured to further direct radiating electromagnetic signals towards the first edge of the ground plane (Gothard, Fig. 1, 5; this limitation refers entirely to a property or function of the structure recited in claim 7, which, as described herein, reads on a structure of the prior art; therefore, this limitation is presumed inherent to that structure, as permitted by the legal principles outlined in MPEP 2112.01(I))).
 	As for claim 12, 25, Gothard in view of Laubner teaches the antenna system of claim 1, wherein the first edge has a taper that terminates with a flat edge such that a cross-section of the first edge is shaped as a right trapezoid (Gothard, Fig. 1; the first edge is an assigned section of the prior art apparatus).

Claim(s) 5, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gothard in view of Laubner and in further view of Bourry (US 2009/0027294).

 Claim 5, 21: (dependent on claim 3)
 	As for claim 5, 21, Gothard in view of Laubner teaches the above limitations;
 	However, Gothard in view of Laubner does not teach wherein a reflection is created by having a first dielectric medium surrounding the one or more monopole antenna and a second dielectric medium such that fields incident to the one or more monopole antenna and not being picked up by the one or more monopole antenna will travel to an interface created where the first dielectric the second dielectric medium meet, and the fields will be reflected, including partially reflected, towards the one or more monopole antenna .
 	Nevertheless, Bourry teaches the limitations of two different dielectrics surrounding the dipole with different relative permittivity.   
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of Bourry and apply it to the invention of Gothard in view of Laubner.
 	The motivation for this combination is to allow for further beam steering and directivity of the monopole antenna

Claim(s) 8-11, 13, 20, 22-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gothard in view of Laubner.
	As for claim 8, 22, Gothard in view of Laubner teaches the limitations above;
 	Examiner submits Official Notice that wherein the one of the at least one reflector is positioned between and including about 0.1 and 0.7 wavelengths away from the at least one monopole antenna; and wherein a wavelength is equivalent to one wavelength of an operating or resonating frequency of the antenna system as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  The art of a ¼ wavelength distance is is unquestionably well known for proper and optimum radiation, and the wherein a wavelength is equivalent to one wavelength of an operating or resonating frequency of the antenna system is inherent and appears to be conclusory language.

 	The motivation for this combination for optimum radiation.

	As for claims 9-11, 13, 20, 23-24, 26, Gothard in view of Laubner teaches the above limitations; however, Gothard in view of Laubner does not teach the ranges or optimum working values in claims 9-11.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange these specifications, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 


Response to Arguments
 	Examiner thanks Applicant for review and amendment of the Application.  A new statement of rejection is above, necessitated by amendment; thereby, Applicant’s arguments towards the old prior art and office action are deemed moot.  
	As for Applicants arguments towards the dependent claims being allowable based upon an allowable base claim, Examiner disagrees and points to the statement of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845